OPINION — AG — ** CONTRACT — LEGISLATURE — SEPARATION OF POWERS ** 75 Ohio St. 180 [75-180], PURPORTING TO PERMIT THE PRICE OF FUTURE CUMULATIVE SUPPLEMENTS TO THE OKLAHOMA STATUTES 1981 TO BE CHARGED TO THE PUBLIC AND TO THE STATE OF OKLAHOMA, TO BE SET AND DETERMINED BY AGREEMENT BETWEEN THE SPEAKER OF THE HOUSE OF REPRESENTATIVES AND THE PRESIDENT PRO TEMPORE OF THE SENATE AND A LAW BOOK PUBLISHING COMPANY, IS AN UNCONSTITUTIONAL ABRIDGMENT OF SEPARATION OF POWERS UNDER ARTICLE IV, SECTION 1 (PRICE BOOKS PURCHASED FOR THE STATE, LAW BOOKS, STATUTE BOOKS, WEST PUBLISHING COMPANY, CONTRACT, AGREEMENT, LEGISLATIVE OFFICERS) CITE: ARTICLE IV, SECTION 1, 75 Ohio St. 180 [75-180], 75 Ohio St. 181 [75-181] (FLOYD W. TAYLOR)